Notice of Pre-AIA  or AIA  Status
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “maintaining a constant phase shift of two attenuators when attenuation changes”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Topak "A Novel Millimeter-Wave Dual-Fed Phased Array for Beam Steering".
Regarding claim 7, Topak discloses a method of controlling a phased array
radar, comprising: independently adjusting (fig. 4.5 , 4.6 and 2.12; pages 15-16) the
phase and amplitude of each antennae within an antennae array comprising at least six
series-fed antennae (fig. 3.10, page 39, discloses m series fed antennae, fig. 4.2, page
39 depicts a six series fed antenna, further see fig. 5.1) via a vector controller
comprising a quadrature power divider (fig. 4.7, page 56, “quadrature LO Generation”),
a power combiner (page 56, IQ modulator combines IQ and Quadrature LO signals,
therefore power combiner), a first attenuator (fig. 5.1, WR-10 Attenuators), and a
second attenuator (fig. 5.1, WR-10 Attenuators).

Regarding claim 8, Topak discloses both the first attenuator (fig. 5.1, WR-10
Attenuators) and the second attenuator (fig. 5.1, WR-10 Attenuators) are capable of
amplitude modulation (fig. 4.5).
Regarding claim 11, Topak discloses a non-steerable pattern on the E-plane
and steerable pattern on the H-plane by adjusting the vector controller (fig. 5.1, 5.6 and
5.7).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Topak in view of further in view of Ookawa (US2012/0146841).
Topak has have been discussed above but fail to disclose operating one or more
PIN diodes for reflection-type attenuation. Ookawa discloses operating one or more
PIN diodes for reflection-type attenuation ([0052]). It would have been obvious to one of
ordinary skill to incorporate operating one or more PIN diodes for reflection-type
attenuation as disclosed by Ookawa into Topak to form and steer beams of radio waves
in the desired direction.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648